DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The instant Corrected Notice of Allowability is in response to IDS submitted on 04/05/2022 that contains citation of PCT/US21/057469 International Search Report and Written Opinion.
  The Notice of Allowance mailed on 04/06/2022 shown below indicates that reference Power et al (US 20200186460 A1) applied on the independent claims in the PCT/US21/057469 International Search Report and Written Opinion has been previously considered and the examiner has indicated why the independent claims are allowable over the disclosure of Powell as shown below.  
The additional references listed in the PCT/US21/057469 International Search Report and Written Opinion are simply listed with no indication on how they teach the claims.  These additional references, Raindel et al (US 20200145313 ) and Kochevar-Cureton et al (US 20200110626 A1) simply fail to particularly disclose, fairly suggest, or render obvious the italicized limitations of each independent claim in combination with other limitations recited in each of the independent claim.
The office action below is the Notice Of Allowance mailed on 04/06/2022 and is in response to communication filed on 12/16/2020.
The IDS(s) submitted on 12/16/2020 has been considered.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Han Gim (62953) on 03/25/2022.
The application has been amended as follows: 
	This listing of claim 14 shown below replaces all prior versions and listings of claim 14 in the application:

	14.	(Currently Amended)	A network device comprising a processor and network interfaces, the network interfaces of the network device communicatively coupled to a server using a data cable comprising a switch device configured to switch communication paths to the network device, the data cable communicatively coupling the network device to the server so that the server has a switchable communications path to the network device and a second network device, wherein the network device and the second network device do not arbitrate active/passive status via direct communication, the network device configured to:
send a request packet;
receive a reply packet from a communicatively coupled server, wherein the reply packet is generated based only on the request packet sent by the network device based on the data cable connecting the network device to the communicatively coupled server;
based on data contained in the reply packet indicating that the request packet sent by the network device was acknowledged, determine, by the network device, whether the network device is an active network device or a standby device of a plurality of network devices; and
forward, by the network device, data packets to the communicatively coupled server based on the data contained in the reply packet indicating that the network device is an active network device. 
Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Claims 1-9 are allowable over the prior art since none of the prior art taken individually or in combination fails to particularly disclose, fairly suggest, or render obvious the following italicized limitations in combination with other limitations recited in the claims:
In claim 1,”…  and a switchable communications path from each of the network devices, wherein the network devices do not arbitrate active/passive status via direct communication,… sending, by the first network device, a request packet to the first communicatively coupled serve; sending, by a second of the network devices, a request packet to the first communicatively coupled server; receiving, by the first and second network devices, a reply packet from the first communicatively coupled server, wherein the reply packet is generated based only on the request packet sent by the first network device based on the first data cable connecting the first network interface to the first communicatively coupled server; based on data contained in the reply packet indicating that the request packet sent by the first network device was acknowledged, determining, by the first network device, that the first network device is an active network device, wherein the determining is performed independently of communication with the second network device;… “ in combination with other limitations recited as specified in claim 1.
Claims 10-13 are allowable over the prior art since none of the prior art taken individually or in combination fails to particularly disclose, fairly suggest, or render obvious the following italicized limitations in combination with other limitations recited in the claims:
In claim 10,”…  wherein the switch device of a first data cable connects a first network interface to a first communicatively coupled server when the communication path from a first of the switches to a first of the communicatively coupled servers is determined to be valid, the communication path corresponding to a first of the data cables connecting a first network interface to the first communicatively coupled server;
the switches configured to:
send, by the first switch, a request packet;
send, by a second of the switches, a request packet;

receive, by the first and second switches, a reply packet from the first communicatively coupled server, wherein the reply packet is generated based only on the request packet sent by the first switch based on the first data cable connecting the first network interface to the first communicatively coupled server;
based on data contained in the reply packet indicating that the request packet sent by the first switch was acknowledged, determine, by the first switch, that the first switch is an active switch; and…” in combination with other limitations recited as specified in claim 10.
Claims 14-20 are allowable over the prior art since none of the prior art taken individually or in combination fails to particularly disclose, fairly suggest, or render obvious the following italicized limitations in combination with other limitations recited in the claims:
In claim 14,”…  wherein the network device and the second network device do not arbitrate active/passive status via direct communication, the network device configured to: send a request packet; receive a reply packet from a communicatively coupled server, wherein the reply packet is generated based only on the request packet sent by the network device based on the data cable connecting the network device to the communicatively coupled server;
based on data contained in the reply packet indicating that the request packet sent by the network device was acknowledged, determine, by the network device, that it whether the network device is an active network device or a standby device of a plurality of network devices;….” in combination with other limitations recited as specified in claim 14.

The following is a showing of the closest prior art and how the claims of the instant application are allowable over these prior art references.
Judge et al (US 20180131634 A1) discloses transpose box implemented as logical switches includes connectors for implementing a specific network topology. In Fig. 2 it shows dual homed ToR switches connected to two different aggregate switches. Each of the independent claims are allowable over Judge’s teachings as Judge fails to disclose the italicized limitations in each independent claim. For instance Judge fails to teach two network devices sending two different request packets to a first server and both network devices getting a reply based only on the first request  sent and not on the second request as claimed in claims 1 and 10.  Also Judge fails to disclose the first network device receiving a reply packet from the first server and based on the content of the reply package it is able to determine if it is active or standby for the first server in relation to the second network device without communicating with the second network device claimed in claim 14. 
 Grosser et al (US 20150117234) discloses an architecture shown in Fig. 1 with two switches and server and by inspecting packets it is able to determine flow and path in the network.  Each of the independent claims are allowable over Grosser’s teachings as Grosser fails to disclose the italicized limitations in each independent claim. For instance Grosser fails to teach two network devices sending two different request packets to a first server and both network devices getting a reply based only on the first request  sent and not on the second request as claimed in claims 1 and 10.  Also Grosser fails to disclose the first network device receiving a reply packet from the first server and based on the content of the reply package it is able to determine if it is active or standby for the first server in relation to the second network device without communicating with the second network device claimed in claim 14. 
Zhang et al (US 10931552 B1) discloses a means for doing connectivity check with service insertion as shown in Figs. 4 and 5.  Each of the independent claims are allowable over Zhang’s teachings as Grosser fails to disclose the italicized limitations in each independent claim. For instance Zhang fails to teach two network devices sending two different request packets to a first server and both network devices getting a reply based only on the first request  sent and not on the second request as claimed in claims 1 and 10.  Also Zhang fails to disclose the first network device receiving a reply packet from the first server and based on the content of the reply package it is able to determine if it is active or standby for the first server in relation to the second network device without communicating with the second network device claimed in claim 14. 
Power et al (US 20200186460 A1) teaches server redundant network paths. Power shows in Figs. 1 and 5 an identical network as claimed in the independent claims. Power teaches rerouting traffic when error occurs in such networks. Each of the independent claims are allowable over Power’s teachings as Power fails to disclose the italicized limitations in each independent claim. For instance Power fails to teach two network devices sending two different request packets to a first server and both network devices getting a reply based only on the first request  sent and not on the second request as claimed in claims 1 and 10.  Also Power fails to disclose the first network device receiving a reply packet from the first server and based on the content of the reply package it is able to determine if it is active or standby for the first server in relation to the second network device without communicating with the second network device claimed in claim 14. 
Tewari et al (US 20190363965 A1) discloses monitoring connectivity and latency of a virtual network of Fig. 1 using TCP Syn packets shown in Figs. 3 and 4.  The TCP Syn packets have acknowledgment flags.  Each of the independent claims are allowable over Tewari’s teachings as Tewari fails to disclose the italicized limitations in each independent claim. For instance Tewari fails to teach two network devices sending two different request packets to a first server and both network devices getting a reply based only on the first request  sent and not on the second request as claimed in claims 1 and 10.  Also Tewari  fails to disclose the first network device receiving a reply packet from the first server and based on the content of the reply package it is able to determine if it is active or standby for the first server in relation to the second network device without communicating with the second network device claimed in claim 14. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HABTE MERED whose telephone number is (571)272-6046. The examiner can normally be reached Monday - Friday 12-10 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HABTE MERED/Primary Examiner, Art Unit 2474